Citation Nr: 0925258	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-31 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
rotator cuff impingement and tendonitis as a residual of a 
shrapnel wound of the right shoulder, to include degenerative 
change, currently rated 10 percent disabling.

2.  Entitlement to service connection for a right knee 
disorder, to include arthritis, to include as secondary to 
service-connected synovitis of the right knee .


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  The 
Veteran attended a hearing before the undersigned in March 
2009.

For reasons discussed below, the Board finds that the 
Veteran's right knee claim is best characterized as listed on 
the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Te Veteran has claimed service connection for arthritis of 
the right knee.  Service connection is currently in effect 
for synovitis and a tender scar of the right knee as a 
residual of a shrapnel wound.  It is unclear from the 
evidence whether arthritis of the right knee has been 
diagnosed.  A January 2004 VA examination showed 
infrapatellar tendinitis and chronic knee sprain.  Recently, 
in Clemons v. Shinseki, __ Vet.App. __ (Feb. 19, 2009) (per 
curiam order), the Court of Appeals for  Veterans Claims held 
that, where a Veteran's claim for service connection for PTSD 
was based on symptoms attributable to other psychiatric 
disorders, service connection for those other disorders 
should be considered as well.  That case is applicable here, 
as the Veteran has multiple knee disorders and his claim for 
arthritis should be treated as one for all knee disorders.  
As such, a VA examination which lists all possible diagnoses 
and determines whether they are related to service or to the 
service-connected synovitis is needed.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical 
examination when it is necessary to decide the claim).

The Veteran should also be provided with notice as to the 
evidence required to substantiate a claim for secondary 
service connection for any right knee disorder.

The January 2004 VA examination was also the Veteran's last 
examination of his service-connected right shoulder.  A more 
current examination is necessary in order to determine the 
Veteran's present level of disability.  When the available 
evidence is too old for adequate evaluation of the Veteran's 
current symptomatology, the duty to assist requires providing 
a new examination.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994) (holding a 23-month old psychiatric examination too 
remote in time to adequately support the Board's decision in 
an appeal for an increased rating).

At his March 2009 hearing, the Veteran indicated that he had 
received treatment at the Portland VA Medical Center (VAMC) 
as recently as last year.  The most recent records associated 
with the claims file are from June 2005.  Current and 
complete records must be obtained.

In February 2006, a private attorney submitted a request for 
the Veteran's VA records in order to establish entitlement to 
Social Security Administration (SSA) benefits.  If the 
Veteran has applied for SSA benefits, these records should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Additional Veterans Claims 
Assistance Act of 2000 notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
Veteran.  In particular, the notice 
should advise the Veteran as to the 
evidence required to substantiate a 
claim of secondary service connection.

2.  Obtain the Veteran's SSA disability 
benefits records.  Evidence of attempts 
to obtain these records should be 
associated with the claims file.

3.  Obtain the Veteran's current and 
complete records from the Portland 
VAMC.  Evidence of attempts to obtain 
these records should be associated with 
the claims file.

4.  When the above development is 
completed and any available evidence 
identified by the Veteran is obtained, 
schedule the Veteran for a VA 
examination for his right knee and 
right shoulder.  The entire claims file 
must be made available to the VA 
examiner.  Pertinent documents should 
be reviewed.  The examiner should 
conduct a complete history and physical 
of the right shoulder and right knee 
and all relevant diagnoses should be 
assigned.  The examiner should comment 
on any additional impairment caused by 
pain or limitation of motion of both 
the knee and shoulder.

The examiner should state whether any 
of the right knee diagnoses are at 
least as likely as not related to 
service or to service-connected 
synovitis.  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  The examination of the 
shoulder must be adequate for rating 
purposes.  

5.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

